
QuickLinks -- Click here to rapidly navigate through this document


EMPLOYMENT AGREEMENT


    This Employment Agreement (the "Agreement") is entered into as of July 25,
2001 (the "Effective Date"), by and between Internap Network Services
Corporation (the "Company"), and Anthony C. Naughtin ("Executive") (collectively
the "Parties").

RECITALS

    WHEREAS, Executive has been employed by Company as Chief Executive Officer,
and Executive and the Company now wish to redefine their employment relationship
on the terms stated herein;

    NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, and other consideration, the receipt and sufficiency of which is
hereby acknowledged, it is agreed as follows:

AGREEMENT

    1.  Transition Date. The parties agree that effective as of July 25, 2001
(the "Transition Date"), Executive will resign from his position as Chief
Executive Officer of the Company, and from all other corporate offices he then
holds with the Company and any of its subsidiaries, other than as described in
this Agreement.

    2.  Transition Assignment and Period. Executive will provide services to the
Company as an employee member of the Company's Board of Directors for one
(1) year from the Transition Date (the "Transition Period"), on which date
Executive's employment with the Company will terminate (the "Separation Date").
Executive agrees to provide services to the Company at the direction of the
Chairman of the Company's Board of Directors, and that he will have no authority
on behalf of the Company except pursuant to such directions.

    3.  Compensation. During the Transition Period, Executive shall receive a
base salary of two hundred ninety-seven thousand five hundred dollars
($297,500), less deductions and withholdings (the "Base Salary"), for the first
six (6) months of the Transition Period, and fifty percent (50%) of the Base
Salary thereafter until the Separation Date. Executive will be eligible to
receive seven-twelfths (7/12) of his discretionary 2001 bonus, which will be
paid out solely at the discretion of the Company's Board of Directors. Executive
will not be eligible to receive any other bonus payments during or with respect
to the Transition Period; provided, however, that it is agreed that nothing in
this Agreement will affect the receipt by Executive of his year 2000 bonus, as
determined in the sole discretion of the Company's Board of Directors.

    4.  Vacation Eligibility. Executive will accrue vacation and holiday pay
during the Transition Period at the same rate as prior to the Transition Date
for the first six (6) months of the Transition Period, and at fifty percent
(50%) of his accrual rate thereafter until the Separation Date.

    5.  Benefits. Executive will be eligible for standard Company benefits to
the extent permitted by and in accordance with the terms of the Company plans
governing those benefits. From and after such time as the Company determines
that Executive is no longer eligible for coverage as an employee under the
Company's health insurance plan, Executive will be eligible for continued group
health insurance benefits at his own expense to the extent provided by the
federal COBRA law or any other applicable law. Should Executive elect COBRA
coverage at any time prior to the Separation Date, as part of this Agreement the
Company will pay Executive's COBRA premiums through that date.

    6.  Stock Options. Executive's stock options will continue to vest according
to the terms of his stock option agreements, and the applicable stock option
plan, until the Separation Date. Executive will then have until the close of
market ninety (90) days after the Separation Date to exercise any option shares
that are vested as of the Separation Date. The Company makes no representations
or warranties regarding the tax status or treatment of Executive's stock options
after the Transition Date, and Executive is hereby advised to consult an
independent professional in this regard.

    7.  T1 Line. Executive currently has a T1 line installed in his house that
the Company provides to him free of charge. Executive will continue to have this
T1 line through the Separation Date, after

--------------------------------------------------------------------------------

which time he has the option of canceling the T1 line or compensating the
Company for it at the then-prevailing market rate.

    8.  Other Compensation or Benefits. Executive will not receive from the
Company any additional compensation (including but not limited to salary,
bonuses or stock option grants), severance or benefits after the Transition
Date, except as expressly provided in this Agreement.

    9.  Company Policies and Procedures. As an employee of the Company,
Executive will be expected to abide by all of the Company's policies and
procedures during the Transition Period. The general employment policies and
procedures of the Company shall also govern Executive's employment relationship
with the Company, except that when the terms of this Agreement differ from or
are in conflict with the Company's general employment policies or procedures,
this Agreement shall control.

    10. Termination. During the Transition Period, Executive's employment will
remain at will. Either Executive or the Company may terminate the employment
relationship at any time and for any reason, with or without Cause (defined
below) or advance notice. In the event that Executive's employment is terminated
without Cause, Executive shall receive salary continuation until the Separation
Date in the manner provided in paragraph 3, above. In the event that Executive
resigns from his employment or Executive's employment is terminated for any
reason other than by the Company without Cause, the payments and benefits
provided in this Agreement will immediately cease upon such event.

    11. Cause. For the purposes of this Agreement, Cause shall mean any of the
following: (i) theft, dishonesty, or falsification of the Company's documents or
records; (ii) participation in a fraud or act of dishonesty against the Company;
(iii) any action taken in bad faith which has a detrimental effect on the
Company's reputation or business; (iv) failure or inability to perform any
reasonable assigned duties during the Transition Period that is not remedied
within forty-five (45) days of the Company's written notice of such failure or
inability; (v) material breach of this Agreement that is not remedied within
forty-five (45) days of the Company's written notice of such breach, (vi) any
violation of the Company's written policies constituting gross misconduct that
adversely and demonstrably affects the Company's business or reputation,
(vii) any intentional violation by Executive of the his Employee
Confidentiality, Non-Raiding and Non-Competition Agreement that is not remedied
within fourteen (14) days of written notice of such breach from the Company; or
(viii) conviction (including any plea of guilty or nolo contendere) of any
felony or crime involving dishonesty. Executive's physical or mental disability
or death shall not constitute Cause hereunder.

    12. Employee Confidentiality, Non-Raiding and Non-Competition Agreement.
Executive hereby acknowledges his continuing obligations under the Employee
Confidentiality, Non-Raiding and Non-Competition Agreement (Exhibit A hereto) at
all times hereafter, including but not limited to all times during and after the
Transition Period. Among other obligations in said agreement, Executive agrees
not to use or disclose, at any time, any confidential or proprietary information
of the Company without prior written authorization from a duly authorized
representative of the Company.

    13. Confidentiality. The provisions of this Agreement will be held in
strictest confidence by Executive and the Company and will not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) Executive may
disclose this Agreement to his immediate family and any lender that requests
that he provide information about his income; (b) the parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
tax preparers, and financial advisors; (c) the Company may disclose this
Agreement to its investors or potential investors and as necessary to fulfill
standard or legally required corporate reporting or disclosure requirements; and
(d) the parties may disclose this Agreement insofar as such disclosure may be
necessary to enforce its terms or as otherwise required by law. In particular,
and without limitation, Executive will not disclose the provisions of this
Agreement to any current or former Company employee or any other Company
personnel.

    14. Public Statements. Notwithstanding the provisions of paragraph 13 above,
and subject to the restrictions of paragraph 18 below, the Company may issue a
statement or make other public comment on Executive's transition employment, at
its sole discretion. Executive agrees to refrain from making

--------------------------------------------------------------------------------

any statement to any press or media representative, or other third party,
regarding his transition employment arrangement, or any other matter pertaining
to the Company's business affairs, absent written authorization from the
Chairman of the Board.

    15. Indemnification. That certain Indemnification Agreement by and between
the Company and Executive dated July 22, 1999, (the "Indemnification Agreement")
will be unaffected by this Agreement. A copy of the Indemnification Agreement is
attached hereto as Exhibit B.

    16. Expense Reimbursements. Pursuant to its regular business practice, the
Company will reimburse Executive for reasonable business expenses incurred
during the Transition Period, provided that such expenses are routinely
reimbursed for senior executives of the Company and Executive complies with
standard Company requirements relating to expense reimbursement, including but
not limited to requirements regarding verification of expenses. Within ten
(10) business days after the Separation Date Executive will submit his final
documented expense reimbursement statement reflecting all business expenses he
has incurred through the Separation Date, if any, for which he seeks
reimbursement. The Company will reimburse Executive for these expenses pursuant
to its regular business practice.

    17. Return of Company Property. On the Separation Date Executive agrees to
return to the Company all Company documents (and all copies thereof) and other
Company property that he has had in his possession at any time, including, but
not limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, training materials,
computer-recorded information, tangible property including, but not limited to,
computers, credit cards, entry cards, identification badges and keys; and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof).

    18. Nondisparagement. Both Executive and the Company (by its officers and
directors) agree not to disparage the other party, and the other party's
officers, directors, employees, shareholders, affiliates and agents, in any
manner likely to be harmful to them or their business, business reputation or
personal reputation; provided, however, that both Executive and the Company
shall respond accurately and fully to any question, inquiry or request for
information when required by legal process.

    19. Dispute Resolution. To ensure rapid and economical resolution of any and
all disputes that may arise in connection with this Agreement, Executive and the
Company agree that any and all disputes, claims, and causes of action, in law or
equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in
Seattle, Washington, and conducted by Judicial Arbitration & Mediation
Services, Inc. ("JAMS") under its then-existing employment rules and procedures.
Nothing in this section, however, is intended to prevent either party from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. The Company shall not terminate any
compensation or benefits provided hereunder pending the outcome of such
arbitration; provided, however, that in the event the Company prevails in such
arbitration on any claim resulting in the termination of such compensation
and/or benefits, Executive will be liable to the Company for an amount equal to
the compensation and value of benefits Executive received hereunder from the
earliest date of the conduct giving rise to said claim(s) until the date of the
arbitration award.

    20. Entire Agreement. This Agreement, including all exhibits, Executive's
stock option agreements, and the stock option plan applicable to Executive's
stock option agreements, constitute the complete, final and exclusive embodiment
of the entire agreement between the Parties with regard to the subject matters
hereof. It supersedes and merges any and all agreements entered into by and
between the Parties. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein. It
may not be modified except in a writing signed by Executive and the Chairman of
the Board of the Company. Each party has carefully read this Agreement, has been
afforded the opportunity to be advised of its meaning and consequences by his or
its respective attorneys, and signed the same of his or its own free will.

--------------------------------------------------------------------------------

    21. Successors and Assigns. This Agreement will bind the heirs, personal
representatives, successors, assigns, executors and administrators of each
party, and will inure to the benefit of each party, its heirs, successors and
assigns.

    22. Applicable Law. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
Washington as applied to contracts made and to be performed entirely within
Washington, without regard to conflicts of laws.

    23. Severability. If a court of competent jurisdiction determines that any
term or provision of this Agreement is invalid or unenforceable, in whole or in
part, then the remaining terms and provisions hereof will be unimpaired. The
court or arbitrator will then have the authority to modify or replace the
invalid or unenforceable term or provision with a valid and enforceable term or
provision that most accurately represents the parties' intention with respect to
the invalid or unenforceable term or provision.

    24. Counterparts. This Agreement may be executed in two counterparts, each
of which will be deemed an original, all of which together constitutes one and
the same instrument.

    25. Construction. This Agreement will be deemed drafted by both parties, and
shall not be construed against either party as the drafter of the document.

    In Witness Whereof, the Parties have executed this Agreement effected as of
the day and year first above written.

          /s/ ANTHONY NAUGHTIN   

--------------------------------------------------------------------------------

ANTHONY NAUGHTIN                         INTERNAP NETWORK SERVICES CORPORATION  
                      By:   /s/ EUGENE EIDENBERG   

--------------------------------------------------------------------------------

Eugene Eidenberg
Chief Executive Officer    

EXHIBIT A Employee Confidentiality, Non-Raiding and Non-Competition Agreement
EXHIBIT B Indemnification Agreement

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
